Title: To Thomas Jefferson from Janet Livingston Montgomery, 3 June 179[8]
From: Montgomery, Janet Livingston
To: Jefferson, Thomas


          
            Sir
            Rhinbeck House June the 3d 99 [i.e., 1798]
          
          Having not readily the address of Mr. Monroe May I trespass so fare on my former acquaintance with you as to commend my letter to your care—the satisfaction I, once enjoyed in that acquaintance makes the idea of brightening the chain most pleasant yet I ought not to flatter myself with being equally recolected—since but a few Years back you pass’d through my Domain and with in ken of my house without remembering it however at Rhinbeck, who would have been most happy to have received you—and gratified to have enjoyed that society—Which she participated for a Moment—at N York with her friends and which she has never forgotten
          should fortune ever induce you to turn your stepes this road again I shall hope you will not pass me by and praying you to pardon this interruption I remain
          Sir with sentiments of esteem
          
            J Montgomery
          
        